                                                                                  Case 2:21-cv-00405-APG-DJA Document 1 Filed 03/10/21 Page 1 of 6



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6
                                                                                                               UNITED STATES DISTRICT COURT
                                                                              7

                                                                              8                                        DISTRICT OF NEVADA

                                                                              9   CORY LAIDLAW, an individual;                           Case No.: 2:21-cv-00405

                                                                             10                                      Plaintiff,

                                                                             11
                                                                                    v.
Law Office of Kevin L. Hernandez




                                                                             12                                                           COMPLAINT FOR VIOLATIONS OF
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                            THE FAIR DEBT COLLECTION
                                                                                  CONVERGENT OUTSOURCING, INC., a
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                                           PRACTICES ACT, 15 U.S.C. § 1692, ET
                                                                                  foreign corporation;                                                 SEQ.
                                           Las Vegas, Nevada 89123




                                                                             14
                                                                                                                    Defendant.                        JURY DEMAND
                                                                             15

                                                                             16

                                                                             17          Plaintiff, Cory Laidlaw (“Plaintiff”), by and through the undersigned counsel of record,

                                                                             18   and for his claims for relief against Defendant, Convergent Outsourcing, Inc. (“Convergent”)

                                                                             19   complains and alleges as follows:

                                                                             20                                    JURISDICTION AND VENUE

                                                                             21          1.        This action arises out of Convergent’s violations of the Fair Debt Collection

                                                                             22   Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                                             23          2.        This Court has jurisdiction over this matter under 15 U.S.C. § 1692k and 28

                                                                             24   U.S.C. § 1331.

                                                                             25          3.        Under 28 U.S.C. § 1391(b), venue in this District is proper because Plaintiff and

                                                                             26   Defendant reside and/or do business in the District of Nevada.

                                                                             27          4.        Under 28 U.S.C. § 1391(b), venue is proper in this District because the acts and

                                                                             28   transactions that give rise to this action occurred, in substantial part, in the District of Nevada.
                                                                                                                                  Page 1 of 6
                                                                                  Case 2:21-cv-00405-APG-DJA Document 1 Filed 03/10/21 Page 2 of 6



                                                                              1                                                  PARTIES

                                                                              2            5.       Plaintiff is an adult individual residing in the State of Nevada.

                                                                              3            6.       As an individual, Plaintiff is a “consumer” under 15 U.S.C. § 1692a(3).

                                                                              4            7.       Convergent is a foreign corporation whose principal purpose is the collection of

                                                                              5   consumer debts.

                                                                              6            8.       Convergent regularly collects or attempts to collect consumer debts owed or due

                                                                              7   another, or asserted to be owed or due another, and therefore, Convergent is a “debt collector”

                                                                              8   under 15 U.S.C. § 1692a(6).

                                                                              9            9.       Convergent’s principal purpose is to purchase, service, and collect defaulted
                                                                             10   consumer debts, and therefore, Convergent is a “debt collector” under 15 U.S.C. § 1692a(6).

                                                                             11            10.      Convergent’s       website      (www.convergentusa.com/outsourcing)          further
Law Office of Kevin L. Hernandez




                                                                             12   demonstrates its status as a “debt collector” under the FDCPA because the website describes
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  Convergent as a “third party debt collector” in the business of “process outsourcing, revenue
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                           Las Vegas, Nevada 89123




                                                                             14   cycle, and receivables management.”

                                                                             15            11.      Convergent’s website further demonstrates its status as a “debt collector” under

                                                                             16   the FDCPA because the website boasts “Convergent is one of America’s leading collections

                                                                             17   agencies.”

                                                                             18            12.      Convergent’s website lists its membership in various debt collection

                                                                             19   organizations, including the Association of Credit and Collection Professionals (ACA

                                                                             20   International).

                                                                             21            13.      Convergent’s written communications further demonstrates its status as a “debt

                                                                             22   collector” under the FDCPA because the communications provide the disclosures required under

                                                                             23   15 U.S.C. 1692e(11), also known as the “mini-Miranda” warning, i.e. “This is an attempt to

                                                                             24   collect a debt and any information will be used for that purpose. This communication is from a

                                                                             25   debt collector.”

                                                                             26                                        FACTUAL ALLEGATIONS

                                                                             27            14.      Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             28   below.
                                                                                                                                 Page 2 of 6
                                                                                  Case 2:21-cv-00405-APG-DJA Document 1 Filed 03/10/21 Page 3 of 6



                                                                              1          15.     Convergent sought to collect a “debt” against Plaintiff under 15 U.S.C. §

                                                                              2   1692a(5) and NRS § 649.010.

                                                                              3          16.     Within the past year, Convergent wrongfully engaged in collection activities

                                                                              4   against Plaintiff for an alleged financial obligation arising out of a personal cellular service

                                                                              5   account with Sprint with an alleged balance of $135.18 (the “Debt”).

                                                                              6          17.     The Debt was incurred as a result of services provided by Sprint (“Creditor”),

                                                                              7   which were primarily for family, personal, or household purposes, and which meet the definition

                                                                              8   of a “debt” under 15 U.S.C § 1692a(5).

                                                                              9          18.     The Debt was purchased, assigned, or transferred to Convergent for collection
                                                                             10   after the Debt was in an alleged default status with the Creditor, meaning it was charged off with

                                                                             11   the Creditor as uncollectible.
Law Office of Kevin L. Hernandez




                                                                             12          19.     On August 26, 2020, before the Creditor transferred the Debt to Convergent, the
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   Creditor confirmed Plaintiff’s request to close the account at the end of the billing cycle on
                                           Las Vegas, Nevada 89123




                                                                             14   September 7, 2020.

                                                                             15          20.     Plaintiff paid the Debt in full.

                                                                             16          21.     Plaintiff contacted Sprint by telephone to advise them that they were billing him

                                                                             17   incorrectly after he paid the Debt in full.

                                                                             18          22.     On January 11, 2021, Convergent sent Plaintiff a collection letter seeking to

                                                                             19   collect the Debt.

                                                                             20          23.     Upon receiving the January 2021 collection letter, Plaintiff again called Sprint on

                                                                             21   multiple occasions to dispute the Debt because he had paid it in full.

                                                                             22          24.     On January 20, 2021, Plaintiff submitted a detailed written dispute to Convergent

                                                                             23   via certified mail explaining that he had paid the Debt in full (Tracking No. 7019 1120 0001

                                                                             24   0051 0475).

                                                                             25          25.     Plaintiff advised Convergent of his intent to seek legal representation in his

                                                                             26   written dispute.

                                                                             27          26.     Plaintiff demanded Convergent cease all collection actions against him in his

                                                                             28   written dispute.
                                                                                                                                Page 3 of 6
                                                                                  Case 2:21-cv-00405-APG-DJA Document 1 Filed 03/10/21 Page 4 of 6



                                                                              1            27.    On February 12, 2021 Plaintiff’s attorney of record sent Convergent a Letter of

                                                                              2   Representation demanding Convergent release the Debt in full and cease all communication and

                                                                              3   collection efforts against Plaintiff.

                                                                              4            28.    On March 6, 2021, Plaintiff received a collection letter from Convergent seeking

                                                                              5   to collect the Debt (“Collection Letter”), along with a purported validation of the Debt.

                                                                              6            29.    Convergent sent the Collection Letter directly to Plaintiff.

                                                                              7            30.    Convergent did not copy Plaintiff’s attorney of record on the Collection Letter.

                                                                              8            31.    Convergent sent the Collection Letter without Plaintiff’s consent.

                                                                              9            32.    Convergent sent the Collection Letter with knowledge that Plaintiff was
                                                                             10   represented by an attorney regarding the Debt.

                                                                             11            33.    The Collection Letter claims the debt is “valid” and provides a newly inflated
Law Office of Kevin L. Hernandez




                                                                             12   balance of $141.15.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                      FIRST CLAIM FOR RELIEF
                                           Las Vegas, Nevada 89123




                                                                             14                         [Violations of the FDCPA; 15 U.S.C. § 1692, et seq.]

                                                                             15            34.    Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             16   below.

                                                                             17            35.    Convergent violated 15 U.S.C. § 1692c by continuing to contact Plaintiff to

                                                                             18   collect the Debt without his consent and with knowledge that Plaintiff was represented by legal

                                                                             19   counsel for the Debt. Convergent never investigated or attempted to contact Plaintiff’s counsel to

                                                                             20   confirm Plaintiff was indeed represented.

                                                                             21            36.    Convergent violated 15 U.S.C. § 1692e by using false, deceptive, and misleading

                                                                             22   representations or means in connection with the collection of the Debt by contacting Plaintiff to

                                                                             23   collect the Debt directly and without consultation with his attorney.

                                                                             24            37.    Convergent violated 15 U.S.C. § 1692e(2)(A) by misrepresenting the character,

                                                                             25   amount, and legal status of the Debt when they sought to collect the Debt, and validated the

                                                                             26   Debt, knowing Plaintiff does not owe it and by artificially inflating the Debt in its validation to

                                                                             27   Plaintiff.

                                                                             28
                                                                                                                               Page 4 of 6
                                                                                  Case 2:21-cv-00405-APG-DJA Document 1 Filed 03/10/21 Page 5 of 6



                                                                              1             38.   Convergent violated 15 U.S.C. § 1692f by using unfair and unconscionable means

                                                                              2   to attempt to collect the Debt, including without limitation, contacting Plaintiff directly to collect

                                                                              3   the Debt knowing he was represented by an attorney.

                                                                              4             39.   Convergent violated 15 U.S.C. § 1692f by using unfair and unconscionable means

                                                                              5   to attempt to collect the Debt, including without limitation, using their position of power over

                                                                              6   Plaintiff to attempt to force him to pay for the Debt when it should have known Plaintiff does not

                                                                              7   owe it.

                                                                              8             40.   Convergent violated 15 U.S.C. § 1692f(1) by seeking to collect interest, fees,

                                                                              9   charges, and expenses not expressly authorized by the agreement creating the Debt or permitted
                                                                             10   by law by seeking to collect the Debt knowing Plaintiff does not owe the Debt and artificially

                                                                             11   inflating the balance.
Law Office of Kevin L. Hernandez




                                                                             12             41.   Convergent’s acts and omissions were willful, reckless and/or negligent violations
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   of the FDCPA, including every one of the above-cited provisions.
                                           Las Vegas, Nevada 89123




                                                                             14             42.   In the alternative, Convergent was negligent in the above-referenced acts and

                                                                             15   omissions, entitling Plaintiff to recover under 15 U.S.C. § 1692k(a)(1).

                                                                             16             43.   As a direct and proximate result of the above-referenced violations by

                                                                             17   Convergent, Plaintiff is entitled to statutory damages plus actual damages to be proven at the

                                                                             18   time of trial in this matter.

                                                                             19             44.   Plaintiff suffered actual harm as a direct and proximate result of Convergent’s

                                                                             20   actions through the embarrassment, intrusion, invasion of privacy, and wasted time associated

                                                                             21   with Convergent’s collection tactics referenced in this Complaint.

                                                                             22             45.   Plaintiff suffered further actual harm through certified mailing and service costs

                                                                             23   to both Convergent and Sprint in his attempts to have them cease contact and release the Debt he

                                                                             24   does not owe.

                                                                             25             46.   Plaintiff has been forced to retain the Law Office of Kevin L. Hernandez to

                                                                             26   pursue these claims and is therefore entitled to recover reasonable attorney’s fees plus costs

                                                                             27   incurred under 15 U.S.C. § 1692k.

                                                                             28
                                                                                                                               Page 5 of 6
                                                                                  Case 2:21-cv-00405-APG-DJA Document 1 Filed 03/10/21 Page 6 of 6



                                                                              1          47.     Plaintiff may have suffered damages in other ways and to other extents not

                                                                              2   presently known to Plaintiff, and not specified in this Complaint.

                                                                              3          48.     Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                              4   this Complaint, and/or to present evidence of the same at the time of trial.

                                                                              5          WHEREFORE, Plaintiff prays for relief as follows:

                                                                              6          1.      For an award of actual damages;

                                                                              7          2.      For an award of statutory damages;

                                                                              8          3.      For punitive damages;

                                                                              9          4.      For an award reimbursing Plaintiff for reasonable attorney’s fees, costs, and
                                                                             10                  interest incurred; and

                                                                             11          5.      For such other further relief as the court deems proper.
Law Office of Kevin L. Hernandez




                                                                             12                            TRIAL BY JURY DEMANDED ON ALL COUNTS.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13          Dated: March 10, 2021
                                           Las Vegas, Nevada 89123




                                                                                                                                        LAW OFFICE OF KEVIN L.
                                                                             14                                                         HERNANDEZ
                                                                             15                                                         /s/ Kevin L. Hernandez
                                                                                                                                        Kevin L. Hernandez, Esq.
                                                                             16                                                         Nevada Bar No. 12594
                                                                                                                                        8872 S. Eastern Avenue, Suite 270
                                                                             17                                                         Las Vegas, Nevada 89123
                                                                                                                                        T: (702) 563-4450
                                                                             18                                                         F: (702) 552-0408
                                                                                                                                        kevin@kevinhernandezlaw.com
                                                                             19                                                         Attorney for Plaintiff
                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28
                                                                                                                              Page 6 of 6
